2.	The Sequence Listing filed July 12, 2021 is approved.
	The substitute specification filed July 12, 201 has been entered.
3.	The abstract of the disclosure is objected to because of the presence of legal phraseology “said”.  Correction is required.  See MPEP § 608.01(b).
4.	The preliminary amendment to the specification filed July 12, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The preliminary amendment inserting the new paragraph [0001] contains new matter because of its incorporation-by-reference to Singapore Application No. 10201702441Q.  The filing date of the instant application is not the date that it entered the national stage, but rather is the international filing date.  See MPEP 1893.03(b).  Accordingly, the preliminary amendment was filed after the filing date of the application and may not contain the incorporation-by-reference statement to the Singapore application.  Office policy to treat incorporation-by-reference statements as comprising new matter is illustrated in MPEP 211.02(a)(II), which states: “When a benefit claim is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement specifying the prior application unless an incorporation by reference statement specifying of the prior application was presented upon filing of the application.”
Applicant is required to cancel the new matter in the reply to this Office Action.
s 1-3, 6, 7, 9, 11, 13-15, 19, 22-24, 26-28 and 30-32 are objected to because of the following informalities:  At claim 1, step a), line 3, “chain, and;” should be changed to “chain; and”.  Appropriate correction is required.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-3, 6, 7, 9, 11, 13-15, 19, 22-24, 26-28, and 30-32 are rejected under 35 U.S.C. 103 as being obvious over Mangold et al (U.S. Patent Application Publication 2016/0185821).  Mangold et al teach a method of producing a stapled alpha-helical peptide via ring-closing metathesis (RCM).  The general method is set forth in paragraph [0414], in which solid phase synthesis of a peptide comprising two amino acids with olefinic side chains is performed.  The number of amino acids between the two olefinic side chain-containing amino acids ranges from 1-10, and Mangold et al explicitly teach i, i+7 cyclization, i.e. where the number of amino acids between the two olefinic side chain-containing amino acids is 6.  In the solid phase synthesis of Mangold et al, methyl groups corresponding to Inventors’ R1 and R2 groups are present.  The n or [NH-CR-C=O]m groups is an unnatural amino acid or a derivative thereof.  However, in general, Mangold et al teach that the peptides can comprise any type of amino acid, including unnatural amino acids.  See, e.g., paragraphs [0050], [0051], [0053], [0168], and [0175], and claim 10.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form stapled peptides according to the method of Mangold et al in which at least one amino acid in its [NH-CR-C=O]n or [NH-CR-C=O]m groups is an unnatural amino acid or a derivative thereof, because Mangold et al teach that its methods are applicable to forming stapled peptides comprising unnatural amino acids, and because the presence of unnatural amino acids apart from the olefinic-containing amino acids would not have been expected to interfere with the ring closing metathesis reaction.  With respect to instant claims 3 and 23, Mangold et al teach that the use of Catalyst 2 (see page 32, Scheme 5, for the structure of this catalyst, which is identical to the instant Inventors’ Grubbs II catalyst) results in E-selective metathesis.  See, e.g., page 34, Table 10-continued; paragraph [0240]; page 36, Table 11-continued; page 42, Table 13-continued; and paragraphs [0253]-[0256].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to perform the solid phase RCM reaction of Mangold et al using catalyst 2 instead of the Ru-containing catalysts taught in paragraph [0418], 
8.	Guerlavais et al (U.S. Patent Application Publication 2013/0274205) is cited as art of interest, deemed to be essentially duplicative of Mangold et al (U.S. Patent Application Publication 2016/0185821) as applied above.  See, e.g., paragraphs [0125], [0127], [0167], [0188], [0400], and [0536] of Guerlavais et al.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
October 20, 2021